Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-36 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US2017/48892 filed on 8/28/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/20/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Objection
Claim 2 is objected for minor informalities. Specifically, “myricetin in” and “hesperitin in” appears to have been intended to be written as “myricetin is” and “hesperitin is”. Appropriate correction is required.

	
Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 35 is indefinite due to the sum of the percentages of instantly claimed components exceeding 100%.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; 
Nature of the invention: A method of limiting the occurrence of, reducing the risk or severity of or treating a viral infection comprising administering a composition comprising therapeutically effective amounts of a helicase ATPase inhibitor, an ICAM-1 inhibitor, a sialidase inhibitor and gallic acid. Dependent claims limit the virus to influenza or Ebola, the helicase ATPase inhibitor and ICAM-1 inhibitor to myricetin, the sialidase inhibitor to hesperitin or hesperidin.
The state of the prior art: Tsai et al. (Food Chem., 2011, PTO-892) teaches flavonoids are associated with multiple biological and pharmacological activities, including anti-enterovirus activity, and teaches the evaluation of 12 flavonoids against EV71 infection including hesperetin (page 312, abstract). Tsai et al. teaches the effect on cell survival rates, inhibition of EV71 infection and anti-oxidative activities varies for different flavonoids, for example myricetin showing approximately no cell survival or inhibition of EV71 infection (page 315, figure 1). Tsai et al. teaches the Inhibitory effects of flavonoids on EV71 internal ribosomal entry site (IRES) activity varies for different flavonoids (page 316, figure 2). 
Prendergast (US 6,555,523; 2003, PTO-892) teaches the use of flavin compounds in the treatment of infections such as a respiratory virus (abstract). Prendergast teaches the respiratory viruses include rhinoviruses and enteroviruses (column 1, lines 15-25). Prendergast teaches the embodiment wherein the agent is any of cirsiliol, tangeretin, gossypetin, 7,8-benzoflavone, 6-hydroxyflavone, flavone, naringin, hesperetin, and 3(4-bromophenyl) coumarin (column 21, lines 20-30). 
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  The biological arts are recognized to be unpredictable, and Prendergast teaches different flavin compounds exhibit different activities against different viruses, while Tsai et al. teaches different flavonoids have different activities against the same virus. Therefore the claimed invention is unpredictable.
The Breadth of the claims
The independent claims are broad with respect to covering treatment of any virus and the use of any compound or compounds that fulfill the functional limitation of being a helicase inhibitor or an ICAM-1 inhibitor or a sialidase inhibitor. While dependent claim 2 narrow the scope of the virus to influenza and the scope of the compounds to hesperitin and myricetin and similarly claim 35 narrows the scope to Ebola and the compounds to myricetin and hesperitin, as discussed below there are no examples showing that the claimed compositions are effective, in any scope, to actually treat influenza or Ebola.
The amount of direction or guidance presented:  The specification speaks generally about the mechanism of action, such as a helicase ATPase inhibitor, a sialidase enzyme inhibitor and ICAM-1 inhibitor at page 1, paragraph 0009. However, there is no reasonable guidance directing one of skill in the art to what specific 
The presence or absence of working examples: The only working examples provided are for making formulations comprising the active agents of the instant invention at Examples 1-4. No working examples are provided for the therapeutic use of said agents for treating any viral infection, let alone the specific viral infection Ebola or influenza. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as treating viral infection with flavonoids.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention one skilled in the art would undertake a novel and extensive research program into the treatment of any viral infection, or even if limited to only of Ebola or influenza, by administering any combination of any helicase, ICAM-1 and sialidase inhibitors. Moreover, the complete lack of exemplified anti-viral treatment provides one of skill in the art no reasonable starting point for expected success.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of biological responses, it would constitute an undue and unpredictable experimental burden. Genentech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-15 and 20-30 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 20 are drawn to a method comprising administering a composition comprising a helicase ATPase inhibitor, a sialidase enzyme inhibitor, and ICAM-1 inhibitor, and the composition comprising the same, respectively. The administered composition as claimed is drawn to components defined solely by function of the component, such as an ICAM-1 inhibitor. Dependent claims are drawn to said inhibitor comprising a naturally occurring compound, a synthetic derivative of a naturally occurring compound, or a combination thereof, but do not define any structure which defines said inhibitor or said naturally occurring compound or synthetic derivative of a 
Anderson et al. (Peptides, 2003, PTO-892) teaches inhibitors of ICAM-1 include antibodies, peptides, and small molecules (page 487, abstract). Anderson et al. teaches the small molecule compounds include lovastatin, the imidazolidine BIRT-377, and p-arylthio cinnamides (page 493, table 1; page 495, left column). 
von Itzstein (Nature Reviews: Drug Discovery, 2007, PTO-892) teaches a historical perspective on the discovery and development of sialidase inhibitors. von Itzstein teaches selected small molecule sialidase inhibitors include neruaminic acids, Zanamivir, carbocyclic compounds Oseltamivir and Peramivir, and a pyrrolidine compound (page 969, figure 3). 
MPEP 2163 provides with regard to genus claims “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus...” and ‘A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al. (US 2012/0022010 A1, PTO-892), in view of Qazi et al. (US 2004/0198672, PTO-892), further in view of Hensley et al. (US 2008/0119545, IDS), further in view of Badhani et al. (RCS Adv., 2015, PTO-892).
Brand et al. teaches hesperidin and hesperetin are reported to provide anti-inflammatory, anti-oxidant and anti-carcinogenic effects and there is hence a need in the art to provide a sufficient amount of hesperetin to a subject (page 1, paragraphs 0002-0003). Brand et al. teaches the object of the invention is to provide a use and a composition to provide sufficient amounts of hesperetin to a subject, in particular to improve the bioavailability of hesperetin (page 1, paragraph 0004). Brand et al. teaches hesperetin is known to have an antiviral effect against human viruses, and the product of the present invention may be used to treat or prevent viral infections, in particular herpes simplex type I and/or influenza infections (page 3, paragraph 0052-0053; page 5 claim 13). Brand et al. teaches the compounds are administered in a therapeutically effective dose, for example the more preferred daily dose of 10 mg-500 mg (page 2, paragraph 0022-0024). Brand et al. teaches the product may be any product that can be used to administer the composition of the present invention to a subject, such as a food product, cosmetical composition, or a medicament (page 2, paragraph 0029-0031), suggesting at least oral administration implied by a food product. Brand et al. teaches the embodiment wherein the composition comprises at least one flavonoid compound with the proviso that the flavonoid compound is not hesperetin, and hesperetin, wherein the at least one flavonoid compound and hesperetin are each present in an amount of 10 ng-10000 mg per daily dose (page 3, paragraphs 0060-0062; page 4, claims 1, 3, 5, 
Brand et al. does not teach a composition comprising hesperitin, myricetin, piperine and gallic acid.
Qazi et al. discloses the use of bioenhancers, specifically piperine, to enhance the bioavailability of anti-infective active agents, such as anti-viral agents. (Claim 2) Qazi also teaches that the ratio of bioenhancers to drugs may vary from 1 to 50% for the fraction and from 0.1 to 30% for the pure molecule to obtain desired reduction in MIC values anti infectives. (¶0047)
Hensley et al. discloses a composition comprising gallic acid for treating influenza, wherein said composition made be formulated as a medicament with the anti-influenza agent being 50% to 0.1 % by weight of said medicament. (Example 7, Claims 13-16)
Badhani et al. discloses that gallic acid is known in the art for treating a range of viral infections, including HIV, rhinoviruses and herpes. (Sec. 4.2.4)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select from within the teachings of Brand et al. the method to treat or prevent viral influenza infections administering a composition comprising the at least prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see also MPEP § 2144.06(I)) Moreover, because the combined prior art specifically teaches the instantly claimed compounds as effective for the purpose of treating a viral infection, it would be obvious the use the prior art composition comprising hesperitin, myricetin, piperine and gallic acid, in a method of treating a variety of viral infections, specifically influenza, thereby arriving at the instantly claimed method. 
It would have been routine experimentation for one of ordinary skill in the art to optimize the amount or ratio of the hesperetin, myricetin, piperine and gallic acid in the composition administered because Brand et al. teaches the therapeutically effective prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  Applicant has the burden to explain the experimental evidence. See In re Borkowski and Van Venrooy 184 USPQ 29 (CCPA 1974).  The instant specification only provides four examples of composition 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 12-15 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US 10,123,991, in view of Hensley et al. (as cited above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  Patent ‘991 claims a method of treating a viral infection, exemplified as influenza, by administering a composition comprising a compound of the formula of claim 1, of which myricetin is a member, and hesperitin and piperine. (Example 3) Hensley et al. discloses a composition comprising gallic acid for treating influenza. (Example 7, Claims 13-16) Hence, the instant method of adding gallic acid to an anti-viral composition comprising myricetin, hesperitin and piperine, is an obvious variant of ’991 in view of Hensley.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623